Exhibit 10.20

 

2013 DECLARATION OF AMENDMENT TO

2005 EQUITY INCENTIVE PLAN

OF

INSTEEL INDUSTRIES, INC.

 

THIS 2013 DECLARATION OF AMENDMENT is made effective as of the 20th day of
August, 2013, by INSTEEL INDUSTRIES, INC. (the “Corporation”), to the
Corporation’s 2005 Equity Incentive Plan, as amended through November 8, 2011
(the “Plan”).

 

R E C I T A L S:

 

WHEREAS, the Board of Directors of the Corporation has deemed it advisable to
amend the Plan to permit “net exercises” of Nonqualified Stock Options, and to
clarify that Options may be exercised by attestation; and

 

WHEREAS, the Corporation desires to effect such amendments by this 2013
Declaration of Amendment.

 

            NOW, THEREFORE, IT IS DECLARED that, effective as of August 20,
2013, the Plan shall be and hereby is amended as follows:

 

1.     Amendment to Section 5. Subsection (a) of Section 5 (“Shares of Common
Stock Subject to the Plan”) is hereby amended by deleting the subsection in its
entirety and replacing it with the following new subsection 5(a):

 

Any shares of Common Stock which are subject to Awards under this Plan that are
terminated unexercised, forfeited or surrendered or that expire for any reason
(excluding, on and after February 21, 2012, shares of Common Stock tendered
(either by actual delivery or by attestation) or withheld pursuant to the
exercise of outstanding Options or shares tendered or withheld for taxes under
any Award under this Plan) shall again be available for issuance under the Plan,
provided that such shares may only be used in respect of Awards of the same or a
substantially similar type (i.e., shares related to forfeited Options may be
used to grant new Options, forfeited Restricted Stock may be used to grant new
Restricted Stock, Restricted Stock Units or Performance Shares).

 

2.     Amendment to Section 8. Subsection (c) of Section 8 (“Option Grants to
Employees”) is hereby amended by deleting the third and fourth sentences of
Section 8(c) and inserting the following in lieu thereof, with the remainder of
Section 8 being unchanged.

 

Such payment shall be (i) in cash; (ii) by delivery (either by actual delivery
or, with respect to Nonqualified Stock Options, and with respect to Incentive
Stock Options granted on or after [          2013], by attestation) of shares of
Common Stock owned by the Participant for at least six months at the time of
exercise and acceptable to the Administrator; (iii) with respect to Nonqualified
Stock Options, by shares of Common Stock withheld upon exercise, or (iv) any
combination thereof; provided, that the Administrator may, in its sole and
absolute discretion and subject to such terms and conditions as it deems
appropriate, also permit all or a portion of the purchase price to be paid by
delivery of written notice of exercise to the Corporation and delivery to a
broker of written notice of exercise and irrevocable instructions to promptly
deliver to the Corporation the amount of sale or loan proceeds to pay the Option
Price. Shares tendered or withheld in payment on the exercise of an Option shall
be valued at their Fair Market Value on the date of exercise.

 

3.       Continued Effect.  Except as set forth herein, the Plan shall remain
unchanged and in full force and effect. 

 

 